Title: From James Madison to Albert Gallatin, 28 July 1809
From: Madison, James
To: Gallatin, Albert


Dear SirMontpellier July 28. 1809
I have recd. yours of the 24th. The conduct of the B. Govt. in protesting the arrangement of its Minister surprizes one in spite of all their examples of folly. If it be not their plan, now that they have filled their magazines with our supplies, and ascertained our want of firmness in witholding them, to adopt openly a system of monopoly & piracy, it may be hoped that they will not persist in the scandalous course in which they have set out. Supposing Erskine to have misunderstood or overstrained his instructions, can the difference between our trading directly & indirectly with Holland, account for the violent remedy applied to the case? Is it not more probable that they have yielded to the clamors of the London Smugglers in Sugar and Coffee; whose numbers & impudence are displayed in the scandalous & successful demand from their Govt. that it should strangle the lawful trade of a friendly nation lest it should interfere with their avowed purpose of carrying on a smuggling trade with their Enemies. Such an outrage on all decency, was never before heard of, even on the shores of Africa. I have a private letter of late date from London, which says it was whispered that the Ministry were inclined to swallow the pill sent them; but that the King, considered himself as insulted in what related to Berkley, and positively refused his consent. This is not impossible, and may assist in explaining the phenomenon. Still, I can not but hope, on the supposition that there be no predetermined hostility agst. our commerce & navigation, that things may take another turn, under the influence of the obvious & striking considerations which advise it. The sudden disavowal of Erskine by the Ministry took place in a moment of alarm over the situation in which it placed them; and the confusion is strongly marked on the expedient resorted to. Whilst they acknowledge the obligation to save the Amn. Merchts. from the snare, they not only leave it open for those not going directly from the U. S: but take no notice of the Mediterranean ports opened by the arrangement, & shut by their decree. This is another presumption that the Holland market alone was in their thoughts, & that on acct. of the Smugglers who awed them.
In answer to a letter to Mr. Smith, I have made a few Observations on the several points for consideration; declining a return to Washington, as not necessary, but awaiting the result of your consultations on that as on other subjects. I venture to hope that my return will not be found necessary; the less so as you will be able to bring with you so full a view of the state of things, and the sentiments of your colleagues, that my decision as far as necessary, may be made as well here as at Washington. The point of most urgency seems to be the effect of the failure of the arrangement on our commercial relations with G. B. If the non-intercourse with her results, and it be necessary in any mode to take official notice of it, I have thought the best to be that of a circular to the collectors, which wd. of course become public. Among the objections to a Proclamation, revoking that of April, is the quere whether that was not an act terminating the power over the subject of it.
We shall calculate on your setting out from W. in a day or two after this reaches you, and shall look for you & Mrs. G. before the end of the Week. If Mr. Rodney should accompany you tant mieux. Accept my best regards
James Madison
